Citation Nr: 0700042	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in July 2002.  According to the death 
certificate, the cause of his death was inanition due to 
gastric carcinoma.

2.  At the time of his death, the veteran was service 
connected for a shell fragment wound of muscle group VIII of 
the left forearm, a fracture of the right fifth metacarpal, 
scars of the left forehead, lumbosacral strain, 
acromioclavicular separation of the left shoulder, fracture 
of the first left metacarpal with post-traumatic arthritis, 
and bilateral chondromalacia, all rated noncompensable.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2002 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
service connection are being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to 
a compensable degree within the initial post-service year.  
38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
stated before, the veteran's death certificate states that he 
died from inanition due to gastric carcinoma.

A review of the service medical records shows the veteran 
complained in March and April 1971 of abdominal pain and 
nausea after heavy drinking.  He admitted to several similar 
episodes over the past year, all related to drinking.  The 
impression was acute gastritis and ileus.  A subsequent 
service record shows the veteran felt better, and the 
impression was resolving ileus.  Five days later, he was 
noted to have no problems.  It was recommended that he avoid 
spicy foods and alcohol.  When examined in February 1979, the 
veteran denied any history of stomach trouble.  On 
examination, the veteran's abdomen and viscera were normal, 
and no defects or diagnoses were reported.

In November 1979, the veteran underwent VA examination.  
Clinical evaluation of his digestive system indicated that 
his abdomen was soft to palpation.  There were no masses, no 
fluid, no tenderness on pressure, no rigidity, no 
organomegaly, and no hemorrhoids.  No diagnoses or symptoms 
were noted with regard to the veteran's digestive system.

A November 1992 private treatment record shows the veteran 
was diagnosed with, and treated for, melanoma of the urethra.

VA outpatient treatment records beginning in May 2002 show 
the veteran complained of abdominal pain.  He had lost seven 
pounds in the previous two weeks.  The initial impression was 
costochondritis.  The veteran was subsequently admitted to 
the hospital and diagnosed with gastric cancer in June 2002.

In a June 2004 written statement, J.K., M.D., indicated he 
was the veteran's physician.  Twelve years before, he had 
treated the veteran for melanoma of the urethra.  He had a 
history of exposure to Agent Orange, which Dr. K stated was a 
probable carcinogen.  He said it was possible the Agent 
Orange may have brought on the cancer.

The veteran's DD Form 214 indicates that he received the 
Vietnam Campaign Medal, the Vietnam Service Medal, a Purple 
Heart, and a Bronze Star Medal.  Based upon his receipt of 
those awards and decorations, and the veteran's assertions, 
the Board will accept, for purposes of the present decision, 
that the veteran had in-country service in Vietnam, as 
required for him to qualify for presumptive service 
connection based upon possible exposure to Agent Orange or 
other herbicides.  However, the veteran's death certificate 
lists only inanition due to gastric carcinoma as the cause of 
his death.  As noted in the governing regulation, above, that 
is not a disability warranting presumptive service connection 
for veterans who have been exposed to herbicidesinservice.  
Therefore, service connection for gastric carcinoma may not 
be presumed, and the veteran's death may not be presumed to 
have been caused by his presumed exposure to Agent Orange in 
Vietnam.

Nevertheless, without the above presumption, direct service 
connection for the veteran's cause of death may be 
established if the evidence of record supports such a 
finding.  In this regard, a July 2004 private physician's 
written statement indicated it was possible the veteran's 
melanoma, which was diagnosed in 1992, was related to 
exposure to Agent Orange.  Although it is not clear from the 
doctor's statement that he believes the gastric carcinoma 
which caused the death of the veteran was etiologically 
related to the previously treated melanoma of the urethra, 
the Board will assume, for the sake of our present 
discussion, that Dr. K did intend to link the two cancers.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the written statement by Dr. 
K appears to support the appellant's claim, a close reading 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible the veteran's melanoma (and, presumably by 
extension, gastric carcinoma) was related to exposure to 
Agent Orange.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty necessary for the Board to service 
connect the veteran's death.

Finally, the Board notes that the veteran did not manifest 
the disorder that led to his death until May 2002, more then 
twenty years after his separation from service and only two 
months prior to his death.  Therefore, presumptive service 
connection is not warranted for a malignant tumor manifested 
within one year of the veteran's separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.

Thus, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  Here, the appellant has 
failed to submit any competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused or contributed to the cause of the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


